OPINION — AG — ** POLICE OFFICER — TRAINING — CERTIFICATION ** (1) PERSONS WHO HAVE NOT PREVIOUSLY BEEN CERTIFIED AS A POLICE OFFICER OR PEACE OFFICER BUT WHO WERE PERMANENTLY EMPLOYED AS SUCH PRIOR TO JULY 1, 1968, AND HAVE NOT BEEN SO EMPLOYED CONTINOUSLY WITH THE SAME LAW ENFORCEMENT AGENCY, 'ARE NOT' ENTITLED TO BE CERTIFIED BY THE COUNCIL ON LAW ENFORCEMENT EDUCATION AND TRAINING WITHOUT FIRST SUCCESSFULLY COMPLETING EITHER THE COUNCIL'S BASIC POLICE COURSE OR ANOTHER SIMILAR COURSE APPROVED BY THE COUNCIL. (A) PROVIDED, HOWEVER, THAT SUCH PERSONS SHOULD BE ENTITLED, IF NEEDED, TO A REASONABLE EXTENSION OF TIME TO COMPLETE DATE APPOINTMENT LIMITATION IN 70 Ohio St. 3311 [70-3311](D)(3) SUCH AN EXTENSION IS AUTHORIZED BY 70 Ohio St. 3311 [70-3311](D)(3) FOR GOOD CAUSE. (2) THOSE PERSONS WHO HAVE NOT BEEN CERTIFIED AS A POLICE OR PEACE OFFICER BUT WHO HAVE BEEN PERMANENTLY AND CONTINOUSLY EMPLOYED AS SUCH BY THE 'SAME' LAW ENFORCEMENT AGENCY SINCE BEFORE JULY 1, 1968, WERE NOT AND ARE NOT REQUIRED TO BE CERTIFIED. IF, HOWEVER, SUCH PERSONS LEAVE SUCH EMPLOYMENT FOR APPOINTMENT AS A POLICE OFFICER OR PEACE OFFICER WITH ANOTHER AGENCY IN OKLAHOMA, THEY WILL NEED TO OBTAIN A CERTIFICATE FROM THE COUNCIL BY SUCCESSFULLY COMPLETING A COUNCIL APPROVED BASIC POLICE ACADEMY. (TRAINING, EDUCATION, QUALIFICATIONS, GRANDFATHER CLAUSE, STATE AGENCY) CITE: 70 Ohio St. 3311 [70-3311](G) 70 Ohio St. 3311 [70-3311](G)(1), 70 Ohio St. 3311 [70-3311](G)(3), 70 Ohio St. 3311 [70-3311](D)(2), 70 Ohio St. 3311 [70-3311](D)(3), 70 O.S 3311(D)(4), 70 Ohio St. 3311 [70-3311](D)(5), ARTICLE II, SECTION 15, ARTICLE V, SECTION 54 (TEMPORARY APPOINTMENT, PRIVILEGE OF CERTIFICATION) (GEORGE R. BARR JR)